EXHIBIT 99.1 SHUFFLE MASTER, INC. 1106 Palms Airport Dr. Las Vegas, NV 89119 www.shufflemaster.com News Release FOR FURTHER INFORMATION CONTACT: Julia Boguslawski Investor Relations ph:(702) 897-7150 fax:(702) 270-5161 Timothy J. Parrott, CEO Linster W. Fox, CFO ph:(702) 897-7150 fax:(702) 270-5161 Shuffle Master CEO Takes Temporary Medical Leave of Absence LAS VEGAS, Nevada, Wednesday, April 21, 2010 - Shuffle Master, Inc. (NASDAQ Global Select Market:SHFL) (“Shuffle Master” or the “Company”) today announced that Chief Executive Officer Timothy J. Parrott will be taking a temporary medical leave of absence, effective immediately, while he continues treatment for an intestinal infection.Mr. Parrott contracted the infection in the course of ongoing treatments for a cancerous growth on his liver.It is expected that Mr. Parrott will be on leave for approximately 4 to 6 weeks and will resume his normal duties upon his return.During his leave, Mr. Parrott will continue to serve as a member of the Company’s Board of Directors. The Company also announced that, in the interim, a Management Committee consisting of Messrs. Linster Fox, Executive Vice President and Chief Financial Officer; David Lopez, Executive Vice President; Jerry Smith, Executive Vice President, General Counsel and Corporate Secretary; and Roger Snow, Executive Vice President, has been selected by the Board of Directors, with Mr. Parrott’s full support and approval, to be responsible for the day-to-day business decisions for the Company, and to perform the principal executive functions of the CEO position during Mr. Parrott’s absence.Mr. Parrott will continue as the Company’s CEO and remain involved in major strategic decisions during his absence. “My doctors have advised me that my cancer treatments have been effective thus far and that treatment of my infection is going well,” said Mr. Parrott.“With time to focus on making a full recovery, I should be able to resume my normal activities. I am confident that our executive team, with over 30 years of experience at Shuffle Master, will continue to successfully execute our strategic plan while I am recovering.” The Company’s Board of Directors, management and staff all wish Mr. Parrott a full and speedy recovery and look forward to his return as soon as possible. 1 About Shuffle Master, Inc. Shuffle Master, Inc. is a gaming supply company specializing in providing its casino customers with improved profitability, productivity and security, as well as popular and cutting-edge gaming entertainment content, through value-add products in four distinct categories: Utility products which include automatic card shuffler, roulette chip sorters and intelligent table system modules, Proprietary Table Games which include live table game tournaments, Electronic Table Systems which include various e-Table game platforms and Electronic Gaming Machines which include traditional video slot machines for select markets. The Company is included in the S&P Smallcap 600 Index.Information about the Company and its products can be found on the Internet at www.shufflemaster.com. ### Forward Looking Statements This release contains forward-looking statements that are based on management’s current beliefs and expectations about future events, as well as on assumptions made by and information available to management. The Company considers such statements to be made under the safe harbor created by the federal securities laws to which it is subject, and assumes no obligation to update or supplement such statements. Forward-looking statements reflect and are subject to risks and uncertainties that could cause actual results to differ materially from expectations. Risk factors that could cause actual results to differ materially from expectations include, but are not limited to, the following: the Company’s intellectual property or products may be infringed, misappropriated, invalid, or unenforceable, or subject to claims of infringement, invalidity or unenforceability, or insufficient to cover competitors' products; the gaming industry is highly regulated and the Company must adhere to various regulations and maintain its licenses to continue its operations; the Company’s ability to implement its ongoing strategic plan successfully is subject to many factors, some of which are beyond the Company’s control; litigation may subject the Company to significant legal expenses, damages and liability; the Company’s products currently in development may not achieve commercial success; the Company competes in a single industry, and its business would suffer if its products become obsolete or demand for them decreases; any disruption in the Company’s manufacturing processes or significant increases in manufacturing costs could adversely affect its business; the products in each of our segments may experience losses due to technical difficulties or fraudulent activities; the Company operates in a very competitive business environment; the Company is dependent on the success of its customers and is subject to industry fluctuations; risks that impact the Company’s customers may impact the Company; certain market risks may affect the Company’s business, results of operations and prospects; a continued downturn in general worldwide economic conditions or in the gaming industry or a reduction in demand for gaming may adversely affect the Company’s results of operations; the Company’s domestic and global growth and ability to access capital markets are subject to a number of economic risks; economic, political, legal and other risks associated with the Company’s international sales and operations could adversely affect its operating results; changes in gaming regulations or laws; the Company is exposed to foreign currency risk; the Company could face considerable business and financial risk in implementing acquisitions; if the Company’s products contain defects, its reputation could be harmed and its results of operations adversely affected; the Company may be unable to adequately comply with public reporting requirements; the Company’s continued compliance with its financial covenants in its senior secured credit facility is subject to many factors, some of which are beyond the Company’s control; the restrictive covenants in the agreement governing the Company’s senior secured credit facility may limit its ability to finance future operations or capital needs or engage in other business activities that may be in its interest; and the Company’s business is subject to quarterly fluctuation. Additional information on these and other risk factors that could potentially affect the Company’s financial results may be found in documents filed by the Company with the Securities and Exchange Commission, including the Company’s current reports on Form 8-K, quarterly reports on Form 10-Q and its latest annual report on Form 10-K. ### 2
